DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710453651.X, filed on 6/15/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 28, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0146467 A1, hereinafter Kim) claiming benefit to and fully-supported by foreign priority applications KR 10-2016-0179455 filed Dec. 26, 2016; KR 10-2016-0146353 filed on Nov. 4, 2016; KR 10-2016-0150848 filed on Nov. 14, 2016; KR 10-2017-0026682 filed on Feb. 28, 2017.

It is noted that the corresponding citation from Kim to the rejection of the claims is supported by Foreign Application KR 10-2017-0026682 to which Kim claims the priority, and which has been filed on Feb. 28, 2017. Thus, Kim was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    802
    615
    media_image1.png
    Greyscale

Fig. 4F: A diagram illustrating a DRX operation in an INACTIVE state according to an embodiment  
(Note: the above figure is a partial copy of the Figure 4f of KR 10-2017-0026682)

Regarding claim 1:
Kim teaches a method of configuring a discontinuous reception (DRX) parameter, applied to a terminal (see, Kim: Fig. 4F, UE 4f-01), comprising: 
receiving a message transmitted by a network side device (see, Kim: Fig. 4F, NR gNB 4f-03) (see, Kim: Fig 4F, step 4f-10 & para. [0692], “In operation 4f-10, the base station 4f-03 instructs the transition from the RRC ACTIVE to the RRC INACTIVE state through an inactive reconfiguration message”, support is found in Figure 4f and para. [0617] of KR 10-2017-0026882); and 
acquiring, from the message, an inactive-state DRX parameter configured by the network side device for the terminal (see, Kim: Fig 4F, step 4f-10 & para. [0692-0694] “The INACTIVE reconfiguration message includes the following information. INACTIVE STATE information (RESUME ID, RAN Area info, …), INACTIVE state DRX configuration parameter”. Para. [0696], “The terminal 4f-01 performs DRX (I-DRX) in the INACTIVE state according to the method established from the base station 4f-03 in operation 4f-15”, support is found in Fig. 4f and para. [0617-0619] [0621] of KR 10-2017-0026882).

Regarding claim 10:
	Kim teaches a method of configuring a discontinuous reception (DRX) parameter, applied to a network side device (see, Kim: Fig. 4F, NR gNB 4f-03), comprising: configuring an inactive-state DRX parameter for a terminal (see, Kim: Fig. 4F, UE 4f-01) (see, Kim: Fig 4F, step 4f-10 & para. [0692-0694] “The INACTIVE reconfiguration message includes the following information. INACTIVE STATE information (RESUME ID, RAN Area info, …), INACTIVE state DRX configuration parameter”. Para. [0696], “The terminal 4f-01 performs DRX (I-DRX) in the INACTIVE state according to the method established from the base station 4f-03 in operation 4f-15”, support is found in Fig. 4f and para. [0617-0619] [0621] of KR 10-2017-0026882); and transmitting a message comprising the inactive-state DRX parameter to the terminal (see, Kim: Fig 4F, step 4f-10 & para. [0692], “In operation 4f-10, the base station 4f-03 instructs the transition from the RRC ACTIVE to the RRC INACTIVE state through an inactive reconfiguration message”, support is found in Figure 4f and para. [0617] of KR 10-2017-0026882).

Regarding claim 28:
	Kim teaches a terminal (e.g., UE,), comprising: a storage (Fig. 4H, Storage 4h-30) and a processor (Fig. 4H, Multiple connection processor 4h-42), wherein the processor is configured to perform the method of claim 1 (support is found in Figure 4h of KR 10-2017-0026882). As such, claim 28 is rejected under similar rationale to claim 1.

Regarding claim 39:
	Kim teaches a network side device (e.g., NR gNB), comprising: a storage (Fig. 4I, Storage 4i-40) and a processor (Fig. 4I, Multiple connection processor 4i-52), wherein the processor configured to perform the method of (support is found in Figure 4i of KR 10-2017-0026882). As such, claim 39 is rejected under similar rationale to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fujishiro et al. (US 2016/0227459 A1, hereinafter Fujishiro).

Regarding claim 2:
As discussed above, Kim teaches all limitations in claim 1.
Kim does not explicitly teach wherein receiving the message transmitted by the network side device, comprises: 
receiving, in a process of updating a Radio Access Network (RAN) notification area, a fourth message transmitted by the network side device, in a case that the terminal is in an inactive state, wherein the inactive-state DRX parameter is carried in the fourth message; or, 
receiving, in a random access procedure, a fourth message transmitted by the network side device, in a case that the terminal is in an inactive state, wherein the inactive-state DRX parameter is carried in the fourth message; or, 
receiving a Radio Access Network (RAN) paging message transmitted by the network side device, in a case that the terminal is in an inactive state, wherein the inactive-state DRX parameter is carried in the RAN paging message; or, 

In the same field of endeavor, Fujishiro teaches wherein receiving a handover command transmitted by the network side device (see, Fujishiro: para. [0138], “the S-MeNB 200M1 transmits, to the UE 100, the RRC reconfiguration message for the handover”), in a case that the terminal is in a radio resource control (RRC) connected state (see, Fujishiro: para. [0006], “User terminal in an RRC connected state performs handover for switching an RRC connection in association with a movement.”).
Kim further teaches wherein the inactive-state DRX parameter is carried in the handover command (see, Kim: Fig. 4F and para. [0689] [0691], “The configuration information related to the DRX operation in the connection mode is transmitted to the terminal through the RRCConnectionReconfiguration message”, wherein the RRCConnectionReconfiguration message (e.g., a handover command from a base station) is received in an RRC connected (or RRC ACTIVE) state, in operation 4f-05, and then the base station 4f-03 may instruct the transition to the inactive state of the terminal 4f-01, supported is found in Fig. 4f and para. [0613] [0617] of KR 10-2017-0026882).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the teachings of Fujishiro in order for the base station to instruct the transition to (see, Kim: para. [0692], supported is found in [0617] of KR 10-2017-0026882). 

Regarding claims 3-9: 
	Claims 3-9 are rejected because these limitations are not required to be performed as they respectively depend on limitations that were not selected for rejection in the parent claim 2, which is in alternative form.

Regarding claim 11:
	Kim does not explicitly teache wherein transmitting the message comprising the inactive-state DRX parameter to the terminal, comprises: 
transmitting a fourth message to the terminal in a process of updating a Radio Access Network (RAN) notification area in a case that the terminal is in an inactive state, wherein the inactive-state DRX parameter is carried in the fourth message; or, 
transmitting the fourth message to the terminal in a random access procedure in a case that the terminal is in the inactive state, wherein the inactive-state DRX parameter is carried in the fourth message; or, 
transmitting a RAN paging message to the terminal in a case that the terminal is in the inactive state, wherein the inactive-state DRX parameter is carried in the RAN paging message; or, 

In the same field of endeavor, Fujishiro teaches wherein transmitting a handover command to the terminal (see, Fujishiro: para. [0138], “the S-MeNB 200M1 transmits, to the UE 100, the RRC reconfiguration message for the handover”) in a case that the terminal is in a Radio Resource control (RRC) connected state (see, Fujishiro: para. [0006], “User terminal in an RRC connected state performs handover for switching an RRC connection in association with a movement.”).
Kim further teaches wherein the inactive-state DRX parameter is carried in the handover command (see, Kim: Fig. 4F and para. [0689] [0691], “The configuration information related to the DRX operation in the connection mode is transmitted to the terminal through the RRCConnectionReconfiguration message”, wherein the RRCConnectionReconfiguration message (e.g., a handover command from a base station) is received in an RRC connected (or RRC ACTIVE) state, in operation 4f-05, and then the base station 4f-03 may instruct the transition to the inactive state of the terminal 4f-01, supported is found in Fig. 4f and para. [0613] [0617] of KR 10-2017-0026882).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the teachings of Fujishiro in order for the base station to instruct the transition to (see, Kim: para. [0692], supported is found in [0617] of KR 10-2017-0026882). 

Regarding claims 12-18:
	Claims 12-18 are rejected because these limitations are not required to be performed as they respectively depend on limitations that were not selected for rejection in the parent claim 11, which is in alternative form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471